                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    Shatara Brown, Nikoe Lee, and Colleana            Case No. 19-cv-3132 (WMW/KMM)
    Young,

                             Plaintiffs,
                                                   ORDER DENYING DEFENDANT’S
          v.                                          MOTIONS TO DISMISS

    Reese Pfeiffer, Fruen & Pfeiffer LLP,
    Michael Fruen, and M Fruen Properties
    LLC,

                             Defendants.


         Plaintiffs commenced this action against Defendants on December 19, 2019,

asserting claims for violations of the Fair Housing Act (FHA), 42 U.S.C. §§ 3601 et seq.,

and the Minnesota Human Rights Act (MHRA), Minn. Stat. §§ 363A et seq., and for

negligent supervision. Defendant Michael Fruen filed motions to dismiss Plaintiffs’

complaint on January 29, 2020, (Dkt. 45), and February 27, 2020, (Dkt. 64), respectively.

Subsequently, United States Magistrate Judge Katherine M. Menendez granted in part

Plaintiffs’ motion for leave to amend the complaint.1 (Dkts. 84, 85.) On March 25, 2020,

Plaintiffs filed an amended complaint that includes several revisions, including additional

factual allegations and new exhibits. (Dkt. 86.)




1
       In granting in part and denying in part Plaintiffs’ motion, Magistrate Judge
Menendez permitted Plaintiffs to file an amended complaint with all alterations sought
except as to a claim of piercing the corporate veil.
      An amended complaint supersedes an original complaint and divests the original

complaint of any legal effect. See In re Wireless Tel. Fed. Cost Recovery Fees Litig., 396

F.3d 922, 928 (8th Cir. 2005). For this reason, when a plaintiff files an amended complaint

while a motion to dismiss is pending, the amended complaint typically renders the motion

to dismiss moot. Onyiah v. St. Cloud State Univ., 655 F. Supp. 2d 948, 958 (D. Minn.

2009) (citing Pure Country, Inc. v. Sigma Chi Fraternity, 312 F.3d 952, 956 (8th Cir.

2002)). As that is the circumstance here, Fruen’s motions to dismiss Plaintiffs’ original

complaint are moot.

                                        ORDER

      Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED that Defendant Michael Fruen’s motions to dismiss Plaintiffs’

complaint, (Dkts. 45, 64), are DENIED AS MOOT. The July 17, 2020 hearing on these

motions to dismiss is CANCELLED.




Dated: April 9, 2020                                   s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                            2
